DETAILED ACTION
Allowable Subject Matter
Claims 1, 5-9, 12, 14-16, 19, 21, 22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to the independent claims, Claims 1 is shown in Fig. 2, Claim 14 is shown in Fig. 3, Claim 15 is shown in Fig. 4, and Claims 21 and 22 are shown in Fig. 5.

The examiner considered Boczek (US2015/0090215 A1) is the closest references for Claim 1, but the reference would fails to reflect the volume of the air gallery is smaller than the oil gallery.  The examiner considered Alcan (DE8023117U1) is the closest reference for Claim 14, but the reference would fails to teach the location of the partition wall in specific location.  The examiner considered Gniesmer (DE102004038465A1) is the closest reference for Claims 15, 21 and 22, but the reference fail to teach the partition would located in specific locations.

The examiner also considered other references, but the references would fails to show or reasonably teach all the limitations of Claims 1, 14, 15, 21 or 22 respectively.  Therefore, Claims 1, 14, 15, 21, 22 are allowed.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Y.W./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747